Citation Nr: 0509667	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-21 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right eardrum injury 
residuals.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for left eye injury 
residuals.  

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had recognized active service 
from March 1945 to June 1946.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA), 
Regional Office (RO) in Manila, the Republic of the 
Philippines.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

In a VA Form 21-4138 dated in May 2003 the veteran requested 
a hearing before a member of the Board (either in person or 
via videoconference).  Following the issuance of a June 2003 
statement of the case (SOC) by the Manila RO, the veteran 
submitted a VA Form 9 (substantive appeal), received in 
August 2003, in which he requested a hearing (Travel Board or 
videoconference) at the Oakland RO.  An August 2003 
memorandum from the veteran's designated representative 
requested that his claims folder be temporarily transferred 
from the Manila RO to the Oakland RO to accommodate his 
request for a hearing.  A September 2003 letter from the 
Oakland, California RO to the veteran, mailed to the same 
address in San Francisco, California as was noted in May 2003 
(and throughout the claims folder since that time), sought to 
have him clarify what type of hearing he wanted.  A VA Form 
21-4138 dated in April 2004 again notes the veteran's desire 
for a Travel Board or videoconference hearing before a member 
of the Board.  A VA routing and transmittal slip in May 2004 
shows that it was requested that the veteran's claims file be 
transferred to the Manila RO.  A VA Report of Contact dated 
in January 2005 shows that the Manila RO attempted to 
ascertain if the veteran still desired a hearing before the 
Board.  He was contacted by telephone, but due to his hearing 
loss, clarification was not possible.  

The veteran has been seeking a Travel Board or 
videoconference hearing before a member of the Board since 
2003.  He has not withdrawn the request, and is entitled to a 
hearing.  38 C.F.R. § 20.700 (a).  Such hearing has yet to be 
scheduled.  

To ensure due process, and because Travel Board hearings are 
scheduled by the RO, the case is REMANDED to the RO for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
traveling Member of the Board at the 
Oakland, California RO.  In the 
alternative (if he prefers) he should 
also be offered an opportunity for a 
videoconference hearing before a Member 
of the Board.  

The case should then be processed in accordance with 
established appellate procedures.  The veteran need take no 
action until he is notified.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


